On April 5, 1995, the Court ordered that the defendant shall be punished by confinement in the Women’s Correctional Facility for a term of ten (10) years on Count I, with three (3) years suspended; and for a term of five (5) years on Count IV, with all suspended. The sentence imposed on Count IV shall run consecutive to the sentence imposed on Count I, for a total sentence of fifteen (15), with eight (8) years suspended. The defendant shall receive credit for time served on these offenses, which as of the date of this judgment totals one (1) day. The Court further orders that the suspended portion of the sentence shall be upon conditions as stated in the April 5,1995judgment. The Court further orders that the defendant shall pay to the Lake County Drug Fund the sum of Seven Hundred Fifty Dollars ($750.00) on Count I, and the sum of Seven Hundred Fifty Dollars ($750.00) on Count IV. The Court further orders that the defendant shall pay surcharges of Seventy-Five Dollars ($75.00) on Count I, and Seventy-Five Dollars ($75.00) on Count IV, as required by law. The Court further orders that the defendant shall pay the mandated supervisory fee of One Hundred Twenty Dollars ($120.00) per year, prorated at Ten Dollars ($10.00) per month, for the number of months under supervision. Payments on the fee shall be made in the amount of Thirty Dollars ($30.00) per quarter to the Clerk of the District Court. The Court further orders that the drug fund fines and surcharges shall be paid to the Clerk of the District Court in monthly payments as determined by her probation officer, which payments *68shall commence thirty (30) days after the defendant’s release from the Women’s Correctional Facility.
DATED this 17th day of August, 1995.
On August 4, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Lynn Dankowski, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
After careful consideration, there is a split decision of the Sentence Review Division. The Honorable Ed McLean and Honorable Jeffrey Sherlock vote to suspend the remainder of the sentence.
The reason for the amendment is to bring the sentence more into conformity with other sentences of a similar nature around the state.
The Honorable Ted O. Lympus dissents. He would affirm the sentence as originally imposed.
The reasons for the dissent are: 1. The statutory presumption is not overcome. 2. The drugs that were sold were brought into the state with the intent to sell. 3. The defendant is already in a Pre-Release center.
Done in open Court this 4th day of August, 1995.
Hon. Ed McLean, Chairman, Hon. Ted O. Lympus, in dissent, Member, Hon. Jeffrey M. Sherlock, Member.
The Sentence Review Board wishes to thank Lynn Dankowski, Legal Intern with the Montana Defender Project for her assistance to the defendant and to this Court.